 1   WO
 2                                    NOT FOR PUBLICATION
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    James Terry,                                    No. CV-17-04792-PHX-DJH
10                   Plaintiff,                       ORDER
11    v.
12    United Parcel Service Incorporated,
13                   Defendant.
14
15         Pending before the Court are Defendant’s Motion for Judgment on the Pleadings
16   and for Summary Judgment (Doc. 156), to which Plaintiff filed a Response (Doc. 163),
17   and Defendant filed a Reply (Doc. 171); and Defendant’s Motion to Dismiss, or in the
18   Alternative, Remand to State Court (Doc. 170), to which Plaintiff filed a Response
19   (Doc. 175), and while the time for Defendant to file a Reply has not expired, the Court
20   finds a Reply unnecessary.
21   I.    BACKGROUND
22         Plaintiff filed his Amended Complaint in federal court, pleading four federal causes
23   of action against Defendant: (1) Disability Discrimination under the Americans with
24   Disabilities Act (“ADA”) (Count One); (2) Race Discrimination under Title VII of the
25   Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. (“Title VII”) (Count Three); (3) Sex
26   Discrimination under Title VII (Count Four); and (4) Age Discrimination under the Age
27   Discrimination in Employment Act, 29 U.S.C. § 621, et seq. (Count Five). (Doc. 27 at 7-
28   10). Plaintiff also pled three state law claims: (1) Disability Discrimination under the
 1   Arizona Civil Rights Act (“ACRA”) (Count Two); (2) Discrimination in Violation of
 2   Arizona Medical Marijuana Act (“AMMA”) (Count Six); and (3) Defamation Per Se
 3   (Count Seven). (Id. at 7-11). On May 29, 2018, Defendant filed a Motion to Dismiss
 4   Count Two, Plaintiff’s claim for unlawful disability discrimination in violation of the
 5   ACRA, which the Court granted. (Doc. 93). The Court also granted the parties’ Stipulation
 6   to Dismiss Count One, Plaintiff’s claim for unlawful disability discrimination in violation
 7   of the ADA. (Doc. 132). Thus, there are three remaining federal claims (Counts Three,
 8   Four, and Five) and two remaining state law claims (Counts Six and Seven).
 9   II.    DISCUSSION
10          In its pending Motion to Dismiss, Defendant argues that it moved for summary
11   judgment on all of Plaintiff’s remaining claims and in Plaintiff’s Response, he voluntarily
12   abandoned his three remaining federal claims by stating, “[u]pon further review of the law
13   and the available evidence, [Plaintiff] is not opposing UPS’ Motion [for Summary
14   Judgment] as it relates to the counts for age, race, and sex discrimination . . . .”
15   (Doc. 170 at 2) (quoting Doc. 163 at 1) (third alteration in original). Plaintiff further stated
16   in his Response to Defendant’s Motion for Summary Judgment, “[a]lthough [he] does feel
17   that he was improperly discriminated against, he is making the strategic decision to move
18   forward on his AMMA and defamation claims only.” (Doc. 163 at 1) (emphasis added)).
19   Additionally, in his Response to Defendant’s Motion to Dismiss, Plaintiff concedes that
20   “state law governs his remaining claims and that there is not a good reason for this Court
21   to continue to assert supplemental jurisdiction.” (Doc. 175 at 1).
22          In light of these representations, the Court will grant Defendant’s Motion for
23   Summary Judgment on Counts Three, Four, and Five only. Therefore, as only state law
24   claims remain and Plaintiff agrees “that there is not a good reason for this Court to continue
25   to assert supplemental jurisdiction[,]” the Court will grant Defendant’s Motion to Dismiss.1
26   1
       Both parties appear to consent to this Court remanding the case to state court; however,
     this case originated in federal court. (Doc. 1). Thus, while the parties may have forgotten
27   the well-settled principal that a federal court lacks the authority to remand a case to state
     court if the action originated in federal court, the Court has not. See Levin v. Commerce
28   Energy, Inc., 560 U.S. 413, 415 (2010) (finding “federal tribunals lack authority to remand
     to state court an action initiated in federal court.”); Christie v. Abdo, 2012 WL 1768094, at

                                                  -2-
 1          Accordingly,
 2          IT IS ORDERED that Defendant’s Motion for Judgment on the Pleadings and For
 3   Summary Judgment (Doc. 156) is GRANTED as to Counts Three, Four, and Five only;
 4          IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss (Doc. 170) is
 5   GRANTED. This action is DISMISSED; and
 6          IT IS FINALLY ORDERED that all other pending Motions (Docs. 153 and 154)
 7   are DENIED as moot.
 8          Dated this 3rd day of April, 2019.
 9
10
11                                                   Honorable Diane J. Humetewa
12                                                   United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   *1 (D. Ariz. May 17, 2012) (“There is no federal statute or rule which authorizes a district
     court to remand or transfer a case to a state court if the action was originally filed in district
28   court and the district is without subject-matter jurisdiction to decide the case.”). Thus, the
     Court will dismiss, not remand, the action.

                                                   -3-
